UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q |X| QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 2, 2007 OR |_| TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.1-16505 The Smith& Wollensky Restaurant Group,Inc. (Exact name of registrant as specified in its charter) Delaware 58 2350980 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 880 Third Avenue, New York, NY 10022 (Address of principal executive offices) (Zip code) 212-838-2061 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes |X|No|_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer|_|Accelerated filer|X|Non-accelerated filer|_| As of July2, 2007, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of voting and non-voting stock held by non-affiliates of the registrant was $ 76,428,663. Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes|_|
